                            UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS
____________________________________
                                              )
BAGLY, et al.,                                )
                                              )
        Plaintiffs,                           )
                                              )
v.                                            )
                                              )
UNITED STATES DEPARTMENT                      )
OF HEALTH AND HUMAN SERVICES; )
                                              )
XAVIER BECERRA, in his official               )
capacity as Secretary of the U.S.             )
Department of Health and Human Services; )      C.A. No. 20-cv-11297-PBS
                                              )
ROBINSUE FROHBOESE, in her official )
capacity as Acting Director, Office for Civil )
Rights, U.S. Department of Health and         )
Human Services; and                           )
                                              )
LIZ RICHTER, in her official capacity as )
Acting Administrator for the Centers for      )
Medicare and Medicaid Services, U.S.          )
Department of Health and Human Services; )
                                              )
        Defendants.                           )
____________________________________)

                                       STATUS REPORT

       Defendants United States Department of Health and Human Services (“HHS”); Xavier

Becerra, in his official capacity as Secretary of the U.S. Department of Health and Human

Services; 1 Robinsue Frohboese, in her official capacity as Acting Director, Office for Civil Rights,

U.S. Department of Health and Human Services; and Liz Richter, in her official capacity as Acting

Administrator for the Centers for Medicare and Medicaid Services, U.S. Department of Health and


1Xavier Becerra has been substituted for Norris Cochran, as a Defendant in this case pursuant to
Rule 25(d) of the Federal Rules of Civil Procedure.
                                                1
Human Services; by and through undersigned counsel, respectfully submit this Status Report to

inform the Court of interim developments arising from ongoing agency proceedings.

  Determination that HHS Anticipates Initiating a Section 1557 Rulemaking Proceeding

       As previously addressed, new leadership began arriving at HHS and the U.S. Department

of Justice on January 20, 2021, and this new leadership will be reassessing the issues that this case

presents. Defendant Secretary Becerra took office less than two months ago, on March 19, 2021.

And HHS continues to await a permanent director of the HHS Office for Civil Rights.

Nevertheless, HHS has determined that it intends to initiate a rulemaking proceeding on Section

1557 of the Affordable Care Act. Section 1557 prohibits discrimination on the basis of race, color,

national origin, sex, age, or disability in certain health programs and activities, and a final rule on

Section 1557 is the subject of the Plaintiffs’ Administrative Procedure Act claims in this case. The

anticipated rulemaking proceeding will provide for the reconsideration of many or all of the

changes to existing Section 1557 regulations that Plaintiffs challenge here. HHS anticipates

issuing a Notice of Proposed Rulemaking as expeditiously as reasonably possible. An anticipated

timeframe for issuing a Notice of Proposed Rulemaking must account for HHS’s limited resources,

including the heavy costs in terms of valuable time and effort expended on litigation that might

otherwise be directed to the proper implementation of the anticipated rulemaking.

 May 10, 2021 Notice of Interpretation and Enforcement of Section 1557 of the Affordable
              Care Act and Title IX of the Education Amendments of 1972

       On May 10, 2021, HHS issued a notification to inform the public that, consistent with the

Supreme Court’s decision in Bostock and Title IX, HHS will interpret and enforce Section

1557’s prohibition on discrimination on the basis of sex to include: (1) discrimination on the




                                                  2
basis of sexual orientation; and (2) discrimination on the basis of gender identity. A copy of the

notice is attached and it will be published in the Federal Register.

 Dated: May 10, 2021                                  Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General

                                                      MICHELLE R. BENNETT
                                                      Assistant Director, Federal Programs Branch

                                                      /s/ Liam C. Holland
                                                      LIAM C. HOLLAND B.B.O. #704799
                                                      Trial Attorney
                                                      United States Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      1100 L Street, NW
                                                      Washington, DC 20530
                                                      Tel.: (202) 514-4964
                                                      Fax: (202) 616-8470
                                                      Email: Liam.C.Holland@usdoj.gov

                                                      Counsel for Defendants




                                                  3
